 In the Matter of AMERICAN BUSLINES, INC., EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No. 94, LOCALLODGE No. 1186, PETITIONERandAMALGAMATED ASSOCIATION OFSTREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OFAMERICA, DIVISION No. 1133, INTERVENORC&9e No. 21-RC-330.-Decided August31, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board., The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.At the hearing the Employer and the Intervenormoved to dismiss the petition, on the ground that the unit sought isinappropriate.For, reasons hereinafter discussed the motion isgranted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employees11of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the-Employer, within the meaning of Section 9(c) (1) and Section 2' (6) and (7) of the Act, for the followingreasons:The alleged appropriate unit :The Petitioner seeks a unit of garage employees employed in theEmployer's Los Angeles garage.The Intervenor and the Employer*Chairman Herzog and Members Reynolds and Murdock.79 N. L.R. B., No. 39.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontend that the only appropriate unit is the present system-wide unitof operating and maintenance employees.The Intervenor argues,further, that the unit sought by the Petitioner is otherwise inappro-priate because it comprises only part of the Employer's garage em-ployees.The record shows that the Employer is engaged in thebusinessof transporting passengers by bus from San Francisco to New York,and to various points in the South and Southwest.Policy matterspertaining to all employees emanate from the Employer's headquartersin Chicago, Illinois.In addition to the Los Angeles garage, the Em-ployer maintains garages in New York City; Chicago, Illinois; Dallas,Texas; and at several other locations in the United States.The Gen-eralManager of Maintenance, who is located in Omaha, Nebraska,supervises all the maintenance employees in the various garagesthroughout the Nation. Individualgarages areunder the local super-vision of a superintendent and a foreman.Normally, garage supplies,and equipment are procured by direct requisition from the generalstorekeeper in Omaha.Since 1937 the Intervenor has bargained with the Employer forall of its operating and maintenance employees,on a system-wide basis.The present contract provides for uniform rates of pay, vacation, leave,and other benefits.Although garage employeesexercisetheir senior-ity rights on a local basis, these rights may be exchanged by employeesdesiring to transfer from one locality to another.Several instancesof interchange between the operating, and maintenance departmentshave occurred.From the above it appears that the Employer's operations are ofan integrated nature and that all of its employees share a close com-munity of interest and work under substantially the same conditionsof employment.The Board has held, in particular circumstances,that garage mechanics in the bus transportation industry may formseparate appropriate units."It has frequently held, however, thatsystem-wide units of operating and maintenance employees are themost appropriate units 2 .In this case the employees requested bythe Petitioner form one segment of the Employer's maintenance de-partment.For 11 years they have been represented by the Intervenorin a single unit containing both operating and maintenance employees.IMatterof AutoInterurban Company,73 N. L R.B. 214;where the Board found thatcomplete departments of maintenance employees might constitute separate appropriateunits.In those cases the historyof collectivebargaining was ofrelatively short durationand held to be inconclusiveof the issueSee, also,Matter of Richmond GreyhoundLines,Incorporated,52 N. L. R. B 1532,Matter of Norfolk SouthernBus Corporation, 76N. L. R. B. 488.`2Matter of St. Louis Public ServiceCompany,77 N. L.R. B. 749; and cases cited therein. AMERICAN BUSLINES, INC.331We conclude, under these circumstances, that the geographical sep-aration of the Los Angeles garage employees from other employeesin the established, contractual unit, performing the same duties andwith substantially the same interests and working conditions, is not asufficiently distinguishing factor to warrant establishing them in aseparate bargaining unitsWe shall, accordingly, dismiss the petition.4ORDERIT is HEREBY oRDEREl) that the petition for investigation and certi-fication of representatives of employees of the Employer, filed herein,be, and it hereby is, dismissed.Cf.Matter of T. C.KingPipeCompany, et al.,74 N. L. R. B. 468.We find it unnecessary in this case to rule on the propriety of a unit comprising anmaintenance employees on a system-wide basis.